

116 HR 960 IH: Empower our Girls Act
U.S. House of Representatives
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 960IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2019Mr. Perry (for himself, Mrs. Wagner, Mr. Quigley, and Mr. Ryan) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo allow certain grants to be used for the purpose of assisting victims of female genital
			 mutilation, to classify the offense of female genital mutilation as a part
			 II crime for purposes of the Uniform Crime Reports, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Empower our Girls Act. 2.VAWA grant programs (a)STOP Violence Against Women Formula Grant ProgramSection 2001(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10441(b)) is amended—
 (1)in paragraph (1), by inserting female genital mutilation, after domestic violence,; (2)in paragraph (2), by inserting female genital mutilation, after domestic violence,;
 (3)in paragraph (3), by inserting female genital mutilation, after domestic violence,; (4)in paragraph (4), by inserting female genital mutilation, after domestic violence,;
 (5)in paragraph (5), by inserting female genital mutilation, after domestic violence, each place it appears; (6)in paragraph (7), by inserting female genital mutilation, after domestic violence,;
 (7)in paragraph (10), by striking domestic violence and inserting domestic violence, female genital mutilation,; (8)in paragraph (12), by inserting female genital mutilation, after domestic violence, each place it appears;
 (9)in paragraph (14), by inserting female genital mutilation, after domestic violence,; and (10)in paragraph (20), by inserting female genital mutilation, after domestic violence,.
				(b)Consolidated Grant Program
 (1)Choose Children and YouthSection 41201 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12451) is amended by inserting female genital mutilation, after sexual assault, each place it appears.
 (2)Smart preventionSection 41303 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12463) is amended—
 (A)in subsection (a), by inserting female genital mutilation, after sexual assault, each place it appears; (B)in subsection (b)—
 (i)in paragraph (2), by inserting female genital mutilation, after sexual assault, each place it appears; and (ii)in paragraph (3), by inserting female genital mutilation, after sexual assault,; and
 (C)in subsection (c)— (i)in paragraph (1), by inserting female genital mutilation, after sexual assault,; and
 (ii)in paragraph (2), by inserting female genital mutilation, after sexual assault, each place it appears. (c)Grants for Outreach and Services to Underserved PopulationsSection 120 of the Violence Against Women and Department of Justice Reauthorization Act of 2005 (34 U.S.C. 20123) is amended by inserting female genital mutilation, after sexual assault, each place it appears.
			(d)Improving Criminal Justice Responses
 (1)PurposeSection 2101(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461(a)) is amended by inserting female genital mutilation, after sexual assault,.
 (2)Grant authoritySection 2101(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461(b)) is amended—
 (A)in paragraph (2), by inserting female genital mutilation, after sexual assault, each place it appears; (B)in paragraph (3), by inserting female genital mutilation, after sexual assault,;
 (C)in paragraph (4), by inserting female genital mutilation, after sexual assault,; (D)in paragraph (5), by inserting female genital mutilation, after sexual assault,;
 (E)in paragraph (6), by inserting female genital mutilation, after sexual assault,; (F)in paragraph (14), by inserting female genital mutilation, after sexual assault,;
 (G)in paragraph (15), by inserting female genital mutilation, after sexual assault,; and (H)in paragraph (16), by inserting female genital mutilation, after sexual assault,.
 (3)EligibilitySection 2101(c)(1)(D) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10461(c)(1)(D)) is amended—
 (A)by inserting female genital mutilation, after sexual assault, the first place it appears; and (B)by striking domestic violence, dating violence, stalking, or sexual assault and inserting domestic violence, dating violence, sexual assault, female genital mutilation, or stalking.
 (4)ApplicationsSection 2102(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10462(b)) is amended by inserting female genital mutilation, after sexual assault, each place it appears.
 (e)Legal Assistance for VictimsSection 1201 of the Violence Against Women Act of 2000 (34 U.S.C. 20121) is amended by inserting female genital mutilation, after dating violence, each place it appears. (f)Transitional Housing Assistance GrantsSection 40299 of the Violence Against Women Act of 1994 (34 U.S.C. 12351) is amended by inserting female genital mutilation, after sexual assault, each place it appears.
 (g)Female genital mutilation definedSection 40002(a) of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12291(a)) is amended by adding at the end the following:
				
 (46)Female genital mutilationThe term female genital mutilation means the removal or infibulation (or both) of the whole or part of the clitoris, the labia minor, or the labia major..
			3.Reporting on female genital mutilation
 (a)Uniform Crime ReportsThe Director of the Federal Bureau of Investigation shall, pursuant to section 534 of title 28, United States Code, classify the offense of female genital mutilation as a part II crime in the Uniform Crime Reports.
 (b)Female genital mutilation definedIn this section, the term female genital mutilation means the removal or infibulation (or both) of the whole or part of the clitoris, the labia minora, or labia majora.
			